CONREY, P. J., Concurring.
I concur in the judgment. The instruction given to the jury, relating to the evidence *718of reputation of the defendants “for truth, honesty and integrity and for peace and quiet”, is criticised by appellants, because the court, after stating (in language to which no objection is made), the rule concerning the application of such evidence to the case, further instructed the jury as follows: “However, if you are satisfied to a moral certainty and beyond a reasonable doubt that the defendants or either of them is guilty as charged in the information herein, it will be your duty to so find, notwithstanding such evidence of good character.” In support of appellants’ claim that this was error, they rely upon People v. Harris, 80 Cal. App. 328 [251 Pac. 823], and other cases therein cited. That decision is among those considered in People v. Miller, 126 Cal. App. 162, 168 [14 Pac. (2d) 342], where the subject is reviewed at length, and the conclusion is plainly indicated that an instruction which fufiy and correctly defines the consideration which should be given by the jury to evidence of good character, is not rendered erroneous by the addition of a clause such as that above quoted, given in the case at bar. The court having thus given an appropriate instruction bearing upon the evidence of good reputation, there was no error in refusing defendants’ proposed instruction No. 16 on the same subject.
Appellants contend that the court erred in giving the instruction concerning the evidence of flight of the defendants from the scene of the crime. The instruction as given is taken verbatim from section 1127c, as added to the Penal Code by Statutes of 1929, page 1939. That is sufficient authority for the instruction unless, as contended by defendants, that section is unconstitutional on the ground that it provides for a charge to the • jury with respect to matters of fact. (Const, of California, art. VI, sec. 19.) It is true that certain instructions on the subject of flight, which frequently had been given by the trial court, were severely criticised by the Supreme Court. One of the grounds of criticism was that those instructions invaded the province of the jury. (People v. Jones, 160 Cal. 358, 369 [117 Pac. 176]; People v. Erno, 195 Cal. 272, 280 [232 Pac. 710]; People v. Goodwin, 202 Cal. 527, 540 [261 Pac. 1009].) But the instruction provided for by section 1127c, and given to the jury in the case at bar, seems to have been carefully written to avoid the imputation of an instruc*719tion “with respect to matters of fact”. I suspect that the legislators obtained a hint from People v. Ellis, 188 Cal. 682, 693 [206 Pae. 753, 758], where the instruction under review referred to evidence of an escape of the defendant after arrest. The Supreme Court said: “The jury was correctly told that it was ‘a circumstance’ which it might consider ‘in determining his (defendant’s) guilt or innocence’, and it was in nowise misleading or uncertain or ambiguous, and substantially conformed to the law, as above stated.”